                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
v.                                             )      JUDGMENT
                                               )
                                               )      No. 5:17-CV-16-FL
TANISHA SALMON a/k/a Tanisha                   )
Chambers and RAEFORD LEWIS                     )
                  Defendants.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for summary judgment made pursuant to Federal Rule of Civil
Procedure 56.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 10, 2018, and for the reasons set forth more specifically therein, that plaintiff’s motion
for summary judgment is granted.

IT IS ORDERED, ADJUDGED AND DECREED that defendants Tanisha Salmon a/k/a Tanisha
Chambers and Raeford Lewis are permanently enjoined from acting as federal tax return preparers
or requesting, assisting in or directing the preparation or filing of federal tax returns, amended
returns or other related documents or forms; preparing or assisting in federal tax returns that they
know or reasonably know would result in an understatement of tax liability or overstatement of
federal tax refunds; owning, operating, managing, working in, investing in, providing capital or
loans to, receiving fees or remuneration from, controlling, licensing, consulting with, or franchising
a tax return preparation business; training, teaching, instructing and creating or providing cheat
sheets, memoranda, directions, instructions or manuals, pertaining to the preparation of federal tax
returns; maintaining, assigning, holding, using or obtaining a Preparer Tax Identification Number
(PTIN) or an Electronic Filing Identification Number (EFIN); engaging in any other activity subject
to penalty under 26 U.S.C. §§ 6694, 6695, 6701, or any other penalty provision in the Internal
Revenue Code; or engaging in any conduct that substantially interferes with the proper
administration and enforcement of the internal revenue laws.

IT IS ORDERED, ADJUDGED AND DECREED that defendants Tanisha Salmon a/k/a
Tanisha Chambers and Raeford Lewis shall immediately and permanently close all tax return
preparation stores that they own directly or through an entity and doing business under any name
and are prohibited from assigning, transferring or selling any franchise agreement, independent
contractor agreement or employment contract related to any tax return preparation business or
selling to any individual or entity a list of customers through which they have had at any time
since January 1, 2014 prepared a tax return.

IT IS ORDERED, ADJUDGED AND DECREED that defendants Tanisha Salmon a/k/a
Tanisha Chambers and Raeford Lewis shall contact, within 30 days of the date of the court’s
December 10, 2018, order by US mail or e-mail, if e-mail is known, all persons for whom
Tanisha Salmon a/k/a Tanisha Chambers and Raeford Lewis and their managers, employees and
tax return preparers prepared federal returns or claims for a refund from January 1, 2014 and
continuing through December 10, 2018, to inform them of the court’s December 10, 2018, order
and this judgment, including a copy of the court’s December 10, 2018, order and this judgment.
Tanisha Salmon a/k/a Tanisha Chambers and Raeford Lewis shall produce to counsel for the
United States, within thirty days from December 10, 2018, a list that identifies by name, address,
e-mail address, and telephone number all principals, officers, managers, franchisees, employees
and independent contractors of Tanisha Salmon a/k/a Tanisha Chambers and Raeford Lewis
from January 1, 2014 to December 10, 2018. Tanisha Salmon a/k/a Tanisha Chambers and
Raeford Lewis shall provide a copy of the court’s December 10, 2018, order and this judgment
to all principals, officers, managers, franchisees, employees and independent contractors of
Tanisha Salmon a/k/a Tanisha Chambers and Raeford Lewis within fifteen days of December 10,
2018, and provide to counsel for the United States, within thirty days of December 10, 2018, a
signed and dated acknowledgment of receipt of the court’s December 10, 2018, order and this
judgment for each person whom Tanisha Salmon a/k/a Tanisha Chambers and Raeford Lewis
provided a copy of the court’s December 10, 2018, order and this judgment.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that judgment is awarded to
plaintiff for the disgorgement of the ill-gotten gains that defendants Tanisha Salmon a/k/a
Tanisha Chambers and Raeford Lewis received for the preparation of tax returns making false
claims as follows: against defendant Tanisha Salmon a/k/a Tanisha Chambers in the amount of
$74,843.73 and against defendant Raeford Lewis in the amount of $15,738.24.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the court shall retain
jurisdiction over defendants Tanisha Salmon a/k/a Tanisha Chambers and Raeford Lewis and
over this action to enforce the court’s December 10, 2018, order and this judgment.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the United States is
entitled to conduct discovery to monitor Tanisha Salmon’s a/k/a Tanisha Chambers’ and Raeford
Lewis’ compliance with the terms of the court’s December 10, 2018, order and this judgment.
This Judgment Filed and Entered on December 11, 2018, and Copies To:
Alison A. Yewdell/Casey S. Smith/Gregory L. Mokodean/Jared S. Wiesner/Joshua Y.
Levine/Daniel A. Applegate (via CM/ECF Notice of Electronic Filing)
Tanisha Salmon (via US mail 5307 Foxfire Road, Fayetteville, NC 28303)
Raeford Lewis (via US mail 5307 Foxfire Road, Fayetteville, NC 28303)


December 10, 2018.                PETER A. MOORE, JR. CLERK
                                    /s/ Sandra K. Collins
                                  (By) Sandra K. Collins, Deputy Clerk
